Citation Nr: 1413403	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  07-05 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).   


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1979 to February 1981.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This case was previously before the Board in March 2010, at which time the issues currently before the Board were remanded to the Appeals Management Center (AMC) and/or RO for additional evidentiary development.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the RO and AMC have complied with some of the Board's remand directives.  Unfortunately, it does not appear that all remand directives have been accomplished, as discussed in detail below.  As such, the Veteran's claim for entitlement to a TDIU must be remanded yet again.  Stegall, supra. 

This appeal was processed using the electronic Veteran Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to a TDIU prior to April 16, 2007, is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.



FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran has bilateral hearing loss that is etiologically related to service.

2.  The evidence of record shows that, giving the Veteran the benefit of the doubt, it is likely that the Veteran's diagnosed tinnitus began during active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  Tinnitus was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 1507 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

The Board finds that VA's duty to notify the Veteran has been met.  The record reflects that prior to the initial adjudication of the Veteran's claim for service connection, the Veteran was mailed letters in February 2005 and June 2005 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The February 2005 and June 2005 letters did not provide the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO provided proper Dingess notice in a January 2007 letter.  The issues have been readjudicated in a January 2007 statement of the case, and a November 2013 supplemental statement of the case.  The issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).    

VA's duty to assist the Veteran has also been met.  Service treatment records, and identified VA and private treatment records have been associated with the claims file.  Neither the Veteran nor his representative has identified any outstanding medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

VA examinations were provided in March 2011 and June 2012 in order to ascertain the nature and etiology of the Veteran's claimed disability.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, as discussed below, the March 2011 and June 2012 examination reports are adequate for the purposes of adjudicating the Veteran's claim for entitlement to service connection for bilateral hearing loss.  Thus, VA's duty to assist with respect to obtaining a VA opinion has been met.  See 38 C.F.R. § 3.159(c)(4) (2013).    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

A review of the Veteran's service treatment records shows no complaints of or treatment for hearing loss or tinnitus.  In June 1980, the Veteran was afforded a hearing test.  The Veteran's hearing was normal for VA purposes under the provisions of 38 C.F.R. § 3.385.  There is no separation examination of record.

A review of post-service medical treatment records shows that the Veteran complained of bilateral hearing loss beginning in April 2005.  The Veteran was afforded an audiological assessment, however, the April 2005 audiogram is not of record.  The RO contacted the VA Medical Center, which responded in March 2012 that the April 2005 audiogram had been destroyed.  In a September 2007 treatment record, the Veteran reported that he had tinnitus for approximately 20 years.  The Veteran was afforded another VA audiological assessment in October 2007.  The October 2007 audiogram showed hearing that was within normal limits as defined by 38 C.F.R. § 3.385.  At that time, the Veteran reported intermittent tinnitus in both ears.  In November 2007, the Veteran had another audiological assessment, which also showed hearing that was normal for VA purposes.  

In March 2011, the Veteran was afforded a VA audiological examination.  The Veteran's audiogram again showed normal bilateral hearing within the meaning of VA regulations at 38 C.F.R. § 3.385; and the examiner noted that there was no hearing loss present.  The Veteran reported tinnitus in both ears that was present for "many years."  The Veteran also reported that the "ringer" in his ears was "almost painful."  The examiner opined that it was as likely as not that the tinnitus was associated with another medical condition, but did not elaborate on what other medical condition.  The examiner also noted that the etiology of the tinnitus could not be determined on the basis of available information without resorting to speculation.  

In May 2012, the Veteran was afforded another VA audiological examination.  The Veteran's audiogram showed normal bilateral hearing, and the examiner noted that the Veteran had normal hearing in both ears.  The examiner also noted that she could not provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation.  The examiner noted to refer to the 2011 VA examination report.      

Based on the evidence of record, the Board finds that service connection for bilateral hearing loss is not warranted.  The threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought.  The Board finds it significant that the Veteran has presented no evidence dated during the appeal period showing hearing impairment as defined by VA regulations at  38 C.F.R. § 3.385; indeed, an actual diagnosis of bilateral hearing loss is lacking.  In the absence of proof of a current disability, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

Accordingly, the Board finds that the preponderance of the evidence is against the claims and entitlement to service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In regard to the Veteran's claim for entitlement to service connection for tinnitus, the Board finds that the VA audiology examinations are inadequate for purposes of determining whether service connection is warranted.  The prior opinions concerning the etiology were inconclusive; simply stating that an opinion cannot be given without resort to speculation, without explaining why such is the case under the circumstances, equates to an inadequate opinion.  VA has sought several times to obtain an adequate opinion, but has failed.  The Board finds that additional attempts to obtain an adequate opinion in this case would be futile.  In view of these circumstances, the Board affords the Veteran all reasonable doubt and views the evidence of record in a light most favorable to him. Therefore, the Board finds that service connection for tinnitus is warranted.  

The Veteran's military occupation specialty (MOS) was machine gunner in the U.S. Marine Corps.  Thus, the Board concedes hazardous noise exposure. The Veteran has also provided statements noting that he has experienced tinnitus since active service.  The Board notes that the Veteran is competent to report the onset of symptoms such as tinnitus and that such symptoms have continued since service.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Heur v. Brown, 7 Vet. App. 379, 384 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Further, the Board notes that the lay statements of record are credible.  He has consistently reported his subsequent in treatment records and VA examinations following his separation from active service.  Accordingly, giving the Veteran the full benefit of the doubt, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 1507; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is granted.


REMAND

The Board finds that further development must be conducted before the issue of entitlement to TDIU is decided.  

This matter has been pending since a December 2004 rating decision.  During the pendency of the appeal, the Veteran has been awarded benefits that have resulted in the assignment of a combined 100 percent disability rating from April 2007.  Indeed, since April 16, 2007, the Veteran has been in receipt of a 100 percent disability rating for his service-connected schizophrenia.  However, the Veteran is also service-connected for neurodermatitis of the forearm and lateral upper arms, rated as 30 percent disabling since August 19, 2009, and 10 percent prior August 5, 1988; and 10 percent for bilateral pes planus from August 19, 2009.  In addition, prior to April 16, 2007, the Veteran was rated as 50 percent for his schizophrenia, which equates to a combined total rating of 60 percent from October 22, 2002 to April 15, 2007.  Therefore, even though the Veteran is currently in receipt of a 100 percent disability, the TDIU issue is not moot for at least two reasons.  First, prior to April 16, 2007, the Veteran's total combined rating was 60 percent.  Second, there is a hypothetical potential for entitlement to special monthly compensation.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation). Thus, the Veteran's TDIU claim remains properly before the Board.   

In its March 2010 remand, the Board directed the AMC/RO to send the Veteran a Veterans Claims Assistance Act of 2000 (VCAA) notice letter for the TDIU component of his increased evaluation claim.  The letter was to notify the Veteran and his representative of any information or lay or medical evidence not previously provided that would be necessary to substantiate the claim for a TDIU.  The AMC/RO failed to supply the Veteran with the necessary VCAA notice letter.  

As the AMC/RO was instructed to provide a VCAA notice letter to the Veteran with respect to the issue of entitlement to a TDIU and failed to do so, the Board finds that the AMC/RO failed to comply with the Board's March 2010 remand.  Stegall, supra.  The case must be remanded again so that the AMC/RO may comply with these remand directives.

As the case is being remanded, the Board will take the opportunity to obtain any outstanding treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Copies of all outstanding treatment records, and any other records identified by the Veteran, should be obtained and added to the claims folder.

2.  The RO/AMC should provide the Veteran with the appropriate claims form and advise the Veteran of what evidence would substantiate his claim for entitlement to a TDIU.  Apart from other requirements applicable under the Veterans Claims Assistance Act of 2000 (VCAA), the RO/AMC should comply with any directives of the Veterans Benefits Administration.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 2013).  

3.  After completing the above actions and any other development that the RO deems necessary, the claim for entitlement to a TDIU should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran.  After he has an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


